

STAMPS.COM INC.
FORM OF INDUCEMENT STOCK OPTION AGREEMENT




<first_name> <last_name> (“you“)


As an inducement for you to accept employment with Stamps.com Inc., a Delaware
corporation (the “Company”), you have been granted an option (the “Option”) to
purchase shares of Common Stock of the Company on the terms and conditions set
forth in this Agreement. The Option is not granted under any equity plan
maintained by the Company.


Award ID:                    <award_id>


Grant Date:                    February 26, 2018
    
Vesting Commencement Date:          February 26, 2018
        
Exercise Price Per Share:              <award_price>
    
Total Number of Shares Granted:          60,000
    
Type of Option:                    Nonstatutory/inducement grant
        
Definitions:
Capitalized terms used herein shall have the definitions indicated herein or as
set forth in the attached Additional Terms and Conditions.

    
Vesting Schedule:
      Except as set forth below, the Option shall vest and become exercisable,
in whole or in part, in accordance with the following schedule:

One-fourth on the first anniversary of the Grant Date and an additional
one-forty-eighth (1/48) on the 26th day of each month thereafter, until fully
vested and exercisable on February 26, 2022.
    
Term/Expiration Date:
The Option shall expire (10) years after the Grant Date, unless earlier
terminated as described below. In the event of your Termination of Service: (a)
as a result of your death or Disability, the Option shall terminate twelve (12)
months after such death or Disability; (b) by the Company for Cause, the Option
shall terminate immediately after the Company’s notice or advice of such
Termination of Service is dispatched to you; or (c) for any reason other than as
a result of your death or Disability or by the Company for Cause, the Option
shall terminate ninety (90) calendar days after such Termination of Service.
Upon your Termination of Service, the Option shall be exercisable until the
termination (or earlier expiration) thereof only to the extent it was vested and
exercisable on the date of such Termination of Service.



Change in Control:
      In the event your Termination of Service is made by the Company without
Cause or by you for Good Reason within eighteen (18) months following the
effective date of any Covered Transaction (the “Transaction Date“) in connection
with which the Option did not become fully vested and exercisable, the Option
will become fully vested and exercisable as of the date of your Termination of
Service; provided that if the Transaction Date occurs on or before the one (1)
year anniversary of the Grant Date, then instead of the Option becoming fully
vested and exercisable on such date, the vesting and exercisability of the
Option will accelerate by twenty four (24) months measured from the date of your
Termination of Service.



Method of Exercise:
The Option shall be exercised through the Company’s stock option administrator
in accordance with the attached Additional Terms and Conditions and the policies
established by the Company from time to time.



Transferability:
The Option shall be nontransferable and shall not be assignable, alienable,
saleable or otherwise transferable by you other than by will or the laws of
descent or distribution or pursuant to a Domestic Relations Order, and shall be
exercisable only by you during your lifetime.



Rights as Stockholder:
You shall have the rights of a stockholder with respect to the shares of Common
Stock subject to the Option only as to those shares acquired upon exercise of
the Option, and not as to any shares covered by any unexercised portion of the
Option.



No Obligation to Continue Service:
The Company is not obligated by or as a result of this Agreement or the Option
to continue your employment or other service with the Company, and this
Agreement shall not interfere in any way with the right of the Company to
terminate your employment or other service with the Company at any time, with or
without Cause, subject to Applicable Laws and written agreements (if any).
Neither this Agreement nor the Option shall give you any right to be or remain
an employee of the Company or of any Subsidiary.



Compliance with Securities Laws:
You agree for yourself, your legal representatives and estate, or other persons
who acquire the right to exercise the Option, that shares of Common Stock will
be purchased in the exercise of the Option for investment purposes only and not
with a view to their distribution (as that term is used in the Securities Act of
1933, as amended) unless in the opinion of counsel to the Company such
distribution is in compliance with or exempt from the registration and other
requirements of that Act, and that such exercise will otherwise be made in
compliance with such Act and with any applicable “blue sky“ or applicable
foreign laws.

    
Tax Withholding:
Upon exercise of the Option, federal, state and local income taxes and
applicable employment taxes shall be withheld as set forth in the Additional
Terms and Conditions attached hereto.



Insider Trading Policy:
You must at all times comply with the Company’s Insider Trading Policy and all
policy-related restrictions, including in connection with the exercise of the
Option. If you have any questions concerning the Insider Trading Policy, please
contact the Company’s Legal Department.



This Agreement is governed by and subject to the Additional Terms and Conditions
attached hereto, which are made a part of this Agreement.
ADDITIONAL TERMS AND CONDITIONS
1.    DEFINITIONS.
1.1.    “Applicable Laws” means the requirements relating to stock and stock
options under U.S. state corporate laws, U.S. federal and state securities laws,
federal and state employment laws, the Code, the rules and regulations of any
stock exchange or quotation system on which the Stock is listed or quoted, and
other similar laws.
1.2.    “Board” means the Board of Directors of the Company.
1.3.    “Cause” means (A) if the Optionee is a party to an employment or other
similar service agreement with the Company (a “Service Agreement”), and “cause”
is defined therein, such definition, or (B) if the Optionee is not party to a
Service Agreement or the Optionee’s Service Agreement does not define “cause”,
then Cause means any of the following:
(i)    the Optionee’s material breach of his fiduciary duty to the Company,
(ii)    the Optionee’s indictment (or equivalent) for a felony or other serious
crime, or
(iii)    the Optionee’s commission of a wrongful act that would make the
continuance of his employment by the Company detrimental to the Company.
1.4.    “Change in Control” means the first to occur of any of the following
events:
(i)    The date on which any one person or entity, or more than one person or
entity acting as a group, becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of more than fifty
percent (50%) of the capital stock of the Company entitled to vote in the
election of Directors, other than a group of two or more persons or entities not
(A) acting in concert for the purpose of acquiring, holding or disposing of such
stock or (B) otherwise required to file any form or report with any governmental
agency or regulatory authority having jurisdiction over the Company that
requires the reporting of any change in control. The acquisition of additional
Stock by any person or entity who immediately prior to such acquisition already
is the beneficial owner of more than fifty percent (50%) of the Stock of the
Company entitled to vote in the election of Directors is not a Change in
Control.
(ii)    During any period of not more than twenty four (24) consecutive months
during which the Company continues in existence, not including any period prior
to the effective date of this Agreement, individuals who, at the beginning of
such period, constitute the Board, and any new Director (other than a Director
designated by a person or entity who has entered into an agreement with the
Company to effect a transaction described in clause (i) or (iii) of this
definition of “Change in Control”) whose appointment to the Board or nomination
for election to the Board was approved by a vote of a majority of the Directors
then still in office, either were Directors at the beginning of such period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute at least a majority of the Board.
(iii)    The date on which any one person or entity, or more than one person or
entity acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person(s) or
entity(ies)) assets from the Company that have a total gross fair market value
greater than 50% of the total gross fair market value of all of the Company’s
assets immediately before the acquisition or acquisitions; provided, however,
transfer of assets that otherwise would satisfy the requirements of this
subsection (iii) will not be treated as a Change in Control if the assets are
transferred to:
(A)    a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(B)    an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
(C)    a person or entity, or more than one person or entity acting as a group,
that owns, directly or indirectly, 50% or more of the total value or voting
power of all the outstanding stock of the Company; or
(D)    an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a person or entity, or more than one person or
entity acting as a group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company.
If the Change in Control constitutes a payment event with respect to any award
that provides for the deferral of compensation and is subject to Section 409A of
the Code, then to the extent required (i) the event constituting a Change in
Control is intended to constitute a “change in ownership or effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company as such terms are defined for purposes of Section 409A of the Code and
(ii) “Change in Control” as used herein shall be interpreted consistently
therewith.
1.5.    “Code” means the Internal Revenue Code of 1986, as amended.
1.6.    “Company” means Stamps.com Inc., a Delaware corporation.
1.7.    “Disability” means a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months and that:
(i)    renders the Optionee unable to engage in any substantial gainful
activity; or
(ii)    results in the Optionee receiving income replacement benefits for a
period of not less than three (3) months under any policy of long-term
disability insurance maintained by the Company for the benefit of its employees.
Disability shall be interpreted in a manner consistent with Section 409A of the
Code and shall be determined by the Company in its sole discretion, after
consideration of such evidence as it may require, including a report or reports
of such physician or physicians as the Company may designate.
1.8.    “Domestic Relations Order” means a “domestic relations order” as defined
in Section 414(p)(1)(B) of the Code.
1.9.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.10.    “Exercise Price” means the amount specified per share of Stock, at
which Stock may be purchased on exercise of the Option, as specified in this
Agreement.
1.11.    “Fair Market Value” of the Stock on any given date under this Agreement
shall be determined as follows:
(iv)    If the Stock is at the time readily tradable on an established
securities market, then the fair market value shall be the closing selling price
per share of the Stock on the date of determination on the securities market
determined by the Company to be the primary market for the Stock, as such price
is officially quoted in the composite tape transactions on such market. If there
is no reported sale of the Stock on such market on the date of determination,
then the fair market value shall be the closing price on such market on the last
preceding date for which such quotation exists; or
(v)    If the Stock is at the time not readily tradable on an established
securities market, then the fair market value shall be determined by the Company
by the reasonable application of a reasonable valuation method, taking into
account such considerations as may be applicable for purposes of or specified in
Section 409A of the Code and Treasury Regulations thereunder.
1.12.    “Good Reason” means a voluntary resignation by the Optionee after any
of the following effected without the Optionee’s consent: (A) a change in his
position with the Company that materially reduces his duties and
responsibilities or the level of management to which he reports, (B) a reduction
in his level of compensation (including base salary, fringe benefits and target
bonus under any corporate performance based bonus or incentive programs) by more
than fifteen percent (15%) or (C) a relocation of his principal place of
employment by more than fifty (50) miles.
1.13.    “Grant Date” means the date of the Company action granting the Option
or such later date as is specified in this Agreement.
1.14.    “Optionee” means the individual that has been granted the Option.
1.15.    “Stock” means the Common Stock of the Company, par value $0.01 per
share.
1.16.    “Subsidiary” means any corporation in which the Company and/or one or
more other Subsidiaries own fifty percent (50%) or more of the total combined
voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the Grant
Date shall be considered a Subsidiary commencing as of the date such status is
attained.
1.17.    “Termination of Service” means a cessation of the employee-employer
relationship between the Optionee and the Company or a Subsidiary for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of a Subsidiary from the
Company. A transfer in employment relationship from the Company to a Subsidiary
or from a Subsidiary to the Company, or from one Subsidiary to another shall not
be considered a Termination of Service.
2.    PAYMENT FOR SHARES OF STOCK.
2.1.    General Rule. The Exercise Price for shares of Stock to be issued upon
exercise of the Option shall be payable in lawful money of the United States of
America at the time of exercise. However, with Company approval, payment may be
made pursuant to Sections 2.2, 2.3 or 2.4, or any combination thereof.
2.2.    Surrender of Stock. To the extent that this Section 2.2 is applicable,
payment may be made all or in part with shares of Stock that are owned by the
Optionee or his or her representative and that are surrendered to the Company in
good form for transfer. Such shares of Stock shall be valued at their Fair
Market Value on the date that the Option is exercised.
2.3.    Exercise/Sale (“Cashless Exercise”). To the extent that this Section 2.3
is applicable, payment may be made by the delivery of an irrevocable direction
to a securities broker, acceptable to the Company, to sell shares of Stock and
to deliver all or part of the sales proceeds to the Company in payment of all or
part of the Exercise Price of the Option.
2.4.    Net Share Exercise. To the extent that this Section 2.4 is applicable,
payment may be made by holding back from the shares of Stock to be issued upon
exercise of the Option that number of shares of Stock having a Fair Market Value
equal to the minimum amount required to satisfy the Exercise Price (the Fair
Market Value of the shares of Stock to be held back shall be determined on the
date that the Option is exercised).
3.    ADJUSTMENT OF STOCK.
3.1.    General. In the event of: a subdivision of the outstanding Stock; a
declaration of a dividend payable in shares of Stock; a declaration of a
dividend payable in a form other than shares of Stock in an amount that has a
material effect on the value of shares of Stock (a “Material Dividend”); a
combination or consolidation of the outstanding Stock (by reclassification or
otherwise) into a lesser number of shares of Stock; a recapitalization; a
spinoff; a merger, consolidation, or other reorganization involving the Company
that would not constitute a Change in Control; or any similar occurrence, then
the Company shall make appropriate adjustments (which adjustments shall be
final, binding and conclusive on all parties) in one or more of:
(i)    The number and kind of shares of Stock covered by the Option;
(ii)    The Exercise Price under the Option, but without changing the aggregate
Exercise Price (i.e., the Exercise Price multiplied by the number of shares of
Stock subject to the Option) as to which the Option remains exercisable; and
(iii)    In the event of a Material Dividend, (A) the Exercise Price, including
the aggregate Exercise Price (i.e., the Exercise Price multiplied by the number
of shares of Stock subject to the Option), under the Option necessary to
compensate for the loss of intrinsic value of the Option as a result of the
Material Dividend and (B) other adjustments or actions appropriate to compensate
for the loss of intrinsic value of the Option as a result of the Material
Dividend; provided that any such adjustments or other actions described in
subsections (A) or (B) shall be made in compliance with the Code (including
Section 409A thereof) and the Treasury Regulations thereunder and any other
applicable tax laws or regulations.
3.2.    Reservation of Rights. Except as provided in this Section 3, the
Optionee shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of shares of Stock
subject to the Option. The grant of the Option pursuant to this Agreement shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.
4.    LIQUIDATION; CHANGE IN CONTROL AND OTHER TRANSACTIONS.
4.1.    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Company shall notify the Optionee as soon as
practicable prior to the effective date of such proposed transaction. The
Company in its discretion may provide for the Optionee to have the right to
exercise the Option until ten (10) days prior to such transaction as to all of
the Stock covered thereby, including Stock as to which the Option would not
otherwise be exercisable. In addition, the Company may provide that any Company
repurchase option or forfeiture rights applicable to the Option shall lapse as
to all such Stock covered thereby, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, the Option will terminate
immediately prior to the consummation of such proposed action.
4.2.    Change in Control and Other Corporate Transactions. In the event of a
Change in Control, a merger or consolidation of the Company with or into another
corporation, the sale of substantially all of the assets of the Company or other
reorganization of the Company (each, a “Covered Transaction”), if the successor
corporation, or a parent of the successor corporation, does not assume the
Option or substitute for the Option an equivalent option or right (or if the
Company is the surviving entity in the Covered Transaction, the Covered
Transaction does not result in a continuation of the Option by the Company),
then the Optionee shall fully vest in and have the right to exercise the Option
as to all of the shares of Stock as to which it would not otherwise be vested or
exercisable. If the Option becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a Covered Transaction (or in lieu of
continuation of the Option by the Company if the Company is the surviving entity
in the Covered Transaction), then the Company shall notify the Optionee in
writing or electronically that the Option shall be fully vested and exercisable
for a period of fifteen (15) days from the date of such notice, and the Option
shall terminate upon the expiration of such period. For purposes of this Section
4.2, the Option shall be considered assumed if, following the Covered
Transaction, the option or right confers the right to purchase or receive, for
each share of Stock subject to the Option immediately prior to the Covered
Transaction, the consideration (whether stock, cash, or other securities or
property) received in the Covered Transaction for each share of Stock held on
the effective date of the Covered Transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Stock); provided, however, that if such
consideration received in the Covered Transaction is not solely common stock of
the successor corporation or its parent, then the Company may, with the consent
of the successor corporation or its parent, provide for the consideration to be
received upon the exercise of the Option, for each share of Stock subject to the
Option, to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Stock in the Covered Transaction.
5.    WITHHOLDING TAXES.
5.1.    Payment by Optionee; Deduction by Company. As a condition to the
exercise of any Option, and no later than the date as of which the value of any
Stock or other amounts received thereunder first becomes includable in the gross
income of the Optionee for Federal, state, or local income tax purposes, the
Optionee shall pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any Federal, state, or local taxes of any kind
required by law to be withheld with respect to such income. The Company and its
Subsidiaries shall have the right, to the extent permitted by law, to deduct any
such taxes from any payment of any kind otherwise due to the Optionee, including
any payment or release of cash or shares of Stock under the Agreement.
5.2.    Payment in Stock. With the permission of the Company, the Optionee may
elect to have such tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued
pursuant to the exercise of the Option a number of shares with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) transferring to the Company shares of Stock
owned by the Optionee with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.
6.    SECURITIES LAWS.
Shares of Stock shall not be issued under this Agreement unless the issuance and
delivery of such shares of Stock complies with (or is exempt from) all
requirements of Applicable Laws, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange on
which the Company’s securities may then be listed.
7.    MISCELLANEOUS.
7.1.    Successors. All obligations of the Company under this Agreement, with
respect to the Option granted hereunder, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.
7.2.    Stock Certificates. Notwithstanding anything in this Agreement to the
contrary, the issuance of shares of Stock may be effected on a non-certificated
basis, to the extent not prohibited by Applicable Laws.
7.3.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
7.4.    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
7.5.    Governing Law. This Agreement, the Option, and all actions taken
thereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to such state’s or any other
jurisdiction’s conflicts of law principles.











